DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2011/0140887 A1 to Pudney et al. (“Pudney”) in view of United States Patent Application Publication No. 2011/0178630 A1 to Green et al. (“Green”) and United States Patent Application Publication No. 2014/0297487 A1 to Bashkin (“Bashkin”).
As per claim 1, the claimed subject matter that is met by Pudney includes:
an inventory system, comprising (Pudney: Fig. 1 and Abstract): 
a container having a first entry door (Fig. 1, 16 or 17) that provides access to a security barrier (Fig. 1, 28) contained within the container, the security barrier having a second entry door (Pudney: ¶¶ 0021-0023 and Fig. 1, 30); 
a verification component that is configured to receive a portion of data from a user to complete a verification of the user (Pudney: ¶¶ 0014 and 0022); 
a lock mechanism that secures an access based upon the verification of the user (Pudney: ¶¶ 0014, 0022 and 0023); 
the secure room is defined by the security barrier, a rear wall opposite the security barrier, a first sidewall, and a second sidewall opposite the first sidewall (Pudney: Fig. 1); 
a camera system comprising (Pudney: ¶ 0028 and Fig. 1, 46):  
a second camera that is affixed to an interior wall of the secure room, wherein the second camera is positioned on a first corner of the interior of the secure room adjacent to the rear wall (Pudney: Fig. 1, 46); and 
a third camera that is adjacent to the security barrier or on the security barrier (Pudney: Fig. 1, 46); 
a wireless tracking system configured to track a collection of items stored within the container that are available to the user, the wireless tracking system comprises (Pudney: ¶¶ 0014 “hire tracking system” and 0024): 
a wireless transmitter on at least one of an item of the collection of items within the container (Pudney: ¶ 0024 and Fig. 1, 40); and 
a wireless receiver that receives a wireless signal from the wireless transmitter (Pudney: ¶ 0024 and Fig. 1, 42); and 
a controller component (Pudney: Fig. 1, 20) that is configured to record media, wherein the controller component is configured to determine a quantity of the collection of items in the container based on the wireless signal received by the wireless receiver of the wireless tracking system (Pudney: ¶¶ 0024-0028 and 0035).
Pudney fails to specifically teach 1.) a verification component located on the security barrier adjacent to the second entry door, 2.) a lock mechanism for the second entry door, 3.) a first camera that is affixed to an exterior surface of the container, 4.) a third camera that is affixed to an interior wall of the secure room, wherein the third camera is positioned on a second interior corner of the secure room adjacent to the security barrier or on the security barrier and 5.) record media from the first camera, the second camera, and the third camera upon activation based on motion or release of the lock mechanism and verification of the user. The Examiner provides Green to teach and disclose claimed features 1 and 2.
The claimed subject matter that is met by Green includes:
a verification component located on the security barrier adjacent to the second entry door (Green: ¶¶ 0037 and 0038, Fig. 1, 24)
a lock mechanism for the second entry door that secures an access through the second entry door, allowing the user to enter a secure room located within the container, based upon the verification of the user (Green: ¶¶ 0037-0040)
Pudney teaches an inventory system. Green teaches a comparable inventory system that was improved in the same way as the claimed invention. Green offers the embodiment of a verification component located on the security barrier adjacent to the second entry door and a lock mechanism for the second entry door. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the specific verification component and lock mechanism positions as disclosed by Green to the verification component and lock mechanisms as taught by Pudney for the predicted result of improved inventory systems. No additional findings are seen to be necessary. 

Pudney and Green fail to specifically teach 3.) a first camera that is affixed to an exterior surface of the container, 4.) a third camera that is affixed to an interior wall of the secure room, wherein the third camera is positioned on a second interior corner of the secure room adjacent to the security barrier or on the security barrier and 5.) record media from the first camera, the second camera, and the third camera upon activation based on motion or release of the lock mechanism and verification of the user. The Examiner provides Bashkin to teach and disclose claimed features 3-5.
The claimed subject matter that is met by Bashkin includes:
a first camera that is affixed to an exterior surface of the container (Bashkin: Fig. 3, 14)
a third camera that is affixed to an interior wall of the secure room, wherein the third camera is positioned on a second interior corner of the secure room adjacent to the security barrier or on the security barrier (Bashkin: ¶¶ 0045 and 0046, Fig. 4, 14)
record media from the first camera, the second camera, and the third camera upon activation based on motion or release of the lock mechanism and verification of the user (Bashkin: ¶¶ 0042 and 0043 and claim 1), 
Pudney and Green teach inventory systems. Bashkin teaches a comparable inventory system that was improved in the same way as the claimed invention. Bashkin offers the embodiment of a first camera that is affixed to an exterior surface of the container and a third camera that is affixed to an interior wall of the secure room, wherein the third camera is positioned on a second interior corner of the secure room adjacent to the security barrier or on the security barrier and record media from the first camera, the second camera, and the third camera upon activation based on motion or release of the lock mechanism and verification of the user. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the specific camera positions and sequence of recording as disclosed by Bashkin to the camera systems and recording as taught by Pudney and Green for the predicted result of improved inventory systems. No additional findings are seen to be necessary. 
As per claim 2, the claimed subject matter that is met by Pudney, Green and Bashkin includes:
wherein the wireless transmitter is an RFID transmitter (Pudney: ¶ 0024).
The motivation for combining the teachings of Pudney, Green and Bashkin are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 3, the claimed subject matter that is met by Pudney, Green and Bashkin includes:
further comprising an exit button located inside the secure room wherein activation of the exit button deactivates the locking mechanism to allow the user to exit the secure room (Green: ¶¶ 0042, 0045 and 0053).
The motivation for combining the teachings of Pudney, Green and Bashkin are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 4, the claimed subject matter that is met by Pudney, Green and Bashkin includes:
wherein the lock mechanism is magnetically actuated (Pudney: ¶ 0022).
The motivation for combining the teachings of Pudney, Green and Bashkin are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 6, the claimed subject matter that is met by Pudney, Green and Bashkin includes:
wherein the portion of data received by the verification component is at least one of a biometric data of the user, a barcode, an identification badge, a number, a code, a face detection of the user, a fingerprint of the user, or a wireless communication from the user (Pudney: ¶¶ 0014 and 0022 and Bashkin: ¶¶ 0025, 0031 and 0067).
The motivation for combining the teachings of Pudney, Green and Bashkin are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 7, the claimed subject matter that is met by Pudney, Green and Bashkin includes:
further comprising a remote access component that provides remote control of at least one of the verification component, the lock mechanism, the camera system, the controller component, or the scanning device (Pudney: ¶¶ 0041 and 0049 and Bashkin: ¶¶ 0036, 0051 and 0052).
As per claim 8, the claimed subject matter that is met by Pudney, Green and Bashkin includes:
wherein the container is a shipping container (Green: ¶ 0036 and Fig. 3).
The motivation for combining the teachings of Pudney, Green and Bashkin are discussed in the rejection of claim 1, and are incorporated herein.

As per claim 11, the claimed subject matter that is met by Pudney, Green and Bashkin includes:
further comprising an air purifying system that is configured to receive air from inside the container and filter air with an air filter (Green: ¶ 0039).
The motivation for combining the teachings of Pudney, Green and Bashkin are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 12, the claimed subject matter that is met by Pudney, Green and Bashkin includes:
further comprising a fourth camera located within the first entry door and before the security barrier (Pudney: ¶ 0028 and Fig. 1, 46).
The motivation for combining the teachings of Pudney, Green and Bashkin are discussed in the rejection of claim 1, and are incorporated herein.

As per claim 13, the claimed subject matter that is met by Pudney, Green and Bashkin includes:
A truck trailer system adapted to become an inventory system, the truck trailer system comprising (Pudney: Fig. 1 and Abstract and Green: ¶ 0036 and Fig. 4): 
a removable trailer that can be transported to a location, the removable trailer is configured to be affixed to a vehicle (Green: ¶ 0036 and Fig. 4); 
the removable trailer having a first entry door that provides access to a security barrier contained within the removable trailer, the security barrier having a second entry door (Pudney: ¶¶ 0021-0023 and Fig. 1 and Green: Fig. 4); 
a verification component located on the security barrier adjacent to the second entry door that is configured to receive a portion of data from a user to complete a verification of the user (Pudney: ¶¶ 0014 and 0022 and Green: ¶¶ 0037 and 0038, Fig. 1, 24); 
a lock mechanism for the second entry door that secures an access through the second entry door, allowing the user to enter a secure room located within the removeable trailer, based upon the verification of the user (Pudney: ¶¶ 0014, 0022 and 0023 and Green: ¶¶ 0037-0040); 
the secure room is defined by the security barrier, a rear wall opposite the security barrier, a first sidewall, and a second sidewall opposite the first sidewall (Pudney: Fig. 1); 
a camera system comprising (Pudney: ¶ 0028 and Fig. 1, 46): 
a first camera that is affixed to an exterior surface of the removable trailer (Bashkin: Fig. 3, 14); 
a second camera that is affixed to an interior wall of the secure room, wherein the second camera is positioned on a first corner of the interior of the secure room adjacent to the rear wall (Pudney: Fig. 1, 46); and 
a third camera that is affixed to an interior wall of the secure room, wherein the third camera is positioned on a second interior corner of the secure room adjacent to the security barrier or on the security barrier (Pudney: Fig. 1, 46 and Bashkin: ¶¶ 0045 and 0046, Fig. 4, 14); 
a wireless tracking system configured to track a collection of items stored within the removable trailer that are available to the user, the wireless tracking system comprises (Pudney: ¶¶ 0014 “hire tracking system” and 0024): 
a wireless transmitter on at least one of an item of the collection of items within the removable trailer (Pudney: ¶ 0024 and Fig. 1, 40); and 
a wireless receiver that receives a wireless signal from the wireless transmitter (Pudney: ¶ 0024 and Fig. 1, 42); and
 a controller component that is configured to record media from the first camera, the second camera, and the third camera upon activation based on motion or release of the lock mechanism and verification of the user, wherein the controller component is configured to determine a quantity of the collection of items in the removable trailer based on the wireless signal received by the wireless receiver of the wireless tracking system (Pudney: ¶¶ 0024-0028 and 0035 and Bashkin: ¶¶ 0042 and 0043 and claim 1).
The motivation for combining the teachings of Pudney, Green and Bashkin are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 14, the claimed subject matter that is met by Pudney, Green and Bashkin includes:
further comprising a locking component on the first entry door (Pudney: ¶¶ 0014, 0022 and 0023 and Green: ¶¶ 0037-0040).
The motivation for combining the teachings of Pudney, Green and Bashkin are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 19, the claimed subject matter that is met by Pudney, Green and Bashkin includes:
wherein the wireless transmitter is an RFID transmitter (Pudney: ¶ 0024).
The motivation for combining the teachings of Pudney, Green and Bashkin are discussed in the rejection of claim 1, and are incorporated herein.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pudney in view of Green and Bashkin as in claim 1, and further in view of United States Patent Application Publication No.  2002/0177922 A1 to Bloom (“Bloom”).
As per claims 5 and 17, Pudney, Green and Bashkin fail to specifically teach a command sheet configured to be scanned by a scanning device to provide an instruction to the controller component. The Examiner provides Bloom to teach and disclose this claimed feature.
The claimed subject matter that is met by Bloom includes:
a command sheet configured to be scanned by a scanning device to provide an instruction to the controller component (Bloom: ¶ 0056)
Pudney, Green and Bashkin teach secure containers. Bloom teaches a comparable secure container that was improved in the same way as the claimed invention. Bloom offers the embodiment of a command sheet configured to be scanned by a scanning device to provide an instruction to the controller component. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the command sheet as disclosed by Bloom to the scanning operations as taught by Pudney, Green and Bashkin for the predicted result of improved secure containers. No additional findings are seen to be necessary. 

Claims 9, 10, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pudney in view of Green and Bashkin as in claim 1, and further in view of United States Patent Application Publication No.  2017/0314255 A1 to Klein (“Klein”).
As per claim 9, Pudney, Green and Bashkin fail to specifically teach wherein the security barrier is adjustable in width and height. The Examiner provides Klein to teach and disclose this claimed feature.
The claimed subject matter that is met by Klein includes:
wherein the security barrier is adjustable in width and height (Klein: ¶¶ 0061 and 0089 and Fig. 4).
Pudney, Green and Bashkin teach secure containers. Klein teaches a comparable secure container that was improved in the same way as the claimed invention. Klein offers the embodiment of wherein the security barrier is adjustable in width and height. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the adjustable security barrier as disclosed by Klein to the secure containers as taught by Pudney, Green and Bashkin for the predicted result of improved secure containers. No additional findings are seen to be necessary. 
As per claim 10, the claimed subject matter that is met by Pudney, Green, Bashkin and  Klein includes:
wherein the security barrier includes telescoping parts that are configured to be extended or contracted to fit a width of the container (Klein: ¶¶ 0064-0066 and Fig. 4).
The motivation for combining the teachings of Pudney, Green, Bashkin and Klein are discussed in the rejection of claim 9, and are incorporated herein.
As per claim 18, the claimed subject matter that is met by Pudney, Green, Bashkin and  Klein includes:
wherein the security barrier is adjustable in width and height and includes telescoping parts that are configured to be extended or contracted to fit a width of the removable trailer (Klein: ¶¶ 0061, 0064-0066 and 0089 and Fig. 4).
The motivation for combining the teachings of Pudney, Green, Bashkin and Klein are discussed in the rejection of claim 9, and are incorporated herein.

As per claim 20, the claimed subject matter that is met by Pudney, Green, Bashkin and  Klein includes:
An inventory system, comprising (Pudney: Fig. 1 and Abstract): 
a container having a first entry door that provides access to an adjustable security barrier contained within the container, the adjustable security barrier having a second entry door and is adjustable in width and height to accommodate installation into containers of varying sizes, wherein the adjustable security barrier includes telescoping parts that are configured to be extended or contracted to fit a width of the container (Pudney: ¶¶ 0021-0023 and Fig. 1 and Green: Fig. 4 and Klein: ¶¶ 0061, 0064-0066 and 0089 and Fig. 4); 
a verification component located on the adjustable security barrier adjacent to the second entry door that is configured to receive a portion of data from a user to complete a verification of the user (Pudney: ¶¶ 0014 and 0022 and Green: ¶¶ 0037 and 0038, Fig. 1, 24); 
a lock mechanism for the second entry door that secures an access through the second entry door, allowing the user to enter a secure room located within the container, based upon the verification of the user (Pudney: ¶¶ 0014, 0022 and 0023 and Green: ¶¶ 0037-0040); 
the secure room is defined by the adjustable security barrier, a rear wall opposite the adjustable security barrier, a first sidewall, and a second sidewall opposite the first sidewall (Pudney: Fig. 1); 
a camera system comprising (Pudney: ¶ 0028 and Fig. 1, 46): 
a first camera that is affixed to an interior wall of the secure room, wherein the first camera is positioned on a first corner of the interior of the secure room adjacent to the rear wall (Pudney: Fig. 1, 46); and 
a second camera that is affixed to an interior wall of the secure room, wherein the second camera is positioned on a second interior corner of the secure room adjacent to the adjustable security barrier or on the adjustable security barrier (Pudney: Fig. 1, 46 and Bashkin: ¶¶ 0045 and 0046, Fig. 4, 14); 
a wireless tracking system configured to track a collection of items stored within the container that are available to the user, the wireless tracking system comprises (Pudney: ¶¶ 0014 “hire tracking system” and 0024): 
a wireless transmitter on at least one of an item of the collection of items within the container (Pudney: ¶ 0024 and Fig. 1, 40); and 
a wireless receiver that receives a wireless signal from the wireless transmitter (Pudney: ¶ 0024 and Fig. 1, 42); and 
a controller component that is configured to record media from the first camera, and the second camera, upon activation based on motion or release of the lock mechanism and verification of the user, wherein the controller component is configured to determine a quantity of the collection of items in the container based on the wireless signal received by the wireless receiver of the wireless tracking system (Pudney: ¶¶ 0024-0028 and 0035 and Bashkin: ¶¶ 0042 and 0043 and claim 1).
The motivation for combining the teachings of Pudney, Green, Bashkin and Klein are discussed in the rejections of claims 1 and 9, and are incorporated herein.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pudney in view of Green and Bashkin as in claim 1, and further in view of United States Patent Application Publication No.  2004/0041705 A1 to Auerbach et al. (“Auerbach”).
As per claim 15, Pudney, Green and Bashkin fail to specifically teach wherein the locking component is a mechanical lock or a latch system that is configured to receive a padlock. The Examiner provides Auerbach to teach and disclose this claimed feature.
The claimed subject matter that is met by Auerbach includes:
wherein the locking component is a mechanical lock or a latch system that is configured to receive a padlock (Auerbach: Fig. 2)
Pudney, Green and Bashkin teach secure containers. Auerbach teaches a comparable secure container that was improved in the same way as the claimed invention. Auerbach offers the embodiment of wherein the locking component is a mechanical lock or a latch system that is configured to receive a padlock. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the padlock as disclosed by Auerbach to the secure containers as taught by Pudney, Green and Bashkin for the predicted result of improved secure containers. No additional findings are seen to be necessary. 
As per claim 16, the claimed subject matter that is met by Pudney, Green, Bashkin and  Auerbach includes:
wherein the first entry door is double doors that are latched and secured with a padlock (Green: ¶ 0037 and Auerbach: Fig. 2).
The motivation for combining the teachings of Pudney, Green, Bashkin and Klein are discussed in the rejection of claim 15, and are incorporated herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. Hunter Wilder/Primary Examiner, Art Unit 3627